Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carol Ann Simmons appeals the district court’s order denying her action filed under the Americans with Disabilities Act. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Simmons v. Wheeling Island Gaming, Inc., No. 5:12-cv-00050-FPS, 2012 WL 2838391 (N.D.W.Va. July 10, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.